Citation Nr: 0114820	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  97-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of a proper initial rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1984.  

This matter arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
lumbosacral strain, and assigned an initial 10 percent 
evaluation for that disability.  The veteran filed a timely 
appeal, contending in substance, that the severity of his 
lumbosacral strain was more severe than reflected by the 
initially assigned 10 percent evaluation.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's lumbosacral strain is objectively shown to 
be productive of complaints of pain on motion and not more 
than slight limitation of motion.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his now 
service-connected lumbosacral strain is greater than 
reflected by the initially assigned 10 percent disability 
evaluation.  In such a case, the VA has a duty to assist the 
veteran in developing facts which are pertinent to the claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligation of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased initial 
rating.  The Board concludes that discussions as contained in 
the initial rating decision, in the subsequent statement of 
the case and supplemental statements of the case, in addition 
to correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and regarding the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, records obtained from the Social Security 
Administration (SSA), reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claim.  In connection with the SSA award, the Board 
acknowledges that VA has a duty to obtain SSA disability 
records where relevant.  In May 1996, records relating to the 
veteran's SSA claim were submitted by the veteran.  In these 
records, it was noted that the veteran's back disability was 
evaluated by VA.  All pertinent VA records appear to be of 
record.  In addition, the veteran appeared and testified at a 
personal hearing before a Hearing Officer at the RO.  At that 
hearing, the veteran indicated that he was receiving SSA 
benefits, in part, due to his back disability since 1996.  
The veteran indicated at that hearing that he had requested 
information in this regard from the SSA and he indicated his 
agreement that he would obtain such information and submit it 
to the Board.  Later in March 2000, the veteran submitted a 
SSA letter basically setting forth information regarding the 
veteran's current SSA benefits without any reference to a 
back or any other disorder.  However, because SSA 
determinations are not binding on the Board, and as it 
appears that VA does have the medical records with respect to 
the veteran's back upon which the SSA decision was based, the 
Board finds that further inquiry in this regard is not 
necessary. The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by the VA 
to obtain evidence necessary to support the veteran's claim 
for an increased initial rating.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  
See generally VCAA.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon ratings 
are based adequately portray the anatomical damage, and the 
functional loss with respect to all these elements.  The 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for lumbosacral strain was 
established by an April 1996 rating decision.  An initial 10 
percent evaluation was assigned, effective from February 20, 
1996.  The veteran appealed that decision, contending in 
substance, that the severity of his lumbosacral strain was 
greater than reflected by the initially assigned 10 percent 
evaluation.  In particular, the veteran has alleged that he 
suffers from chronic, severe low back pain and muscle spasm, 
and that such low back disability has caused severe 
functional limitations.  

Clinical treatment records dating from January through July 
1996 show that the veteran was primarily treated on both an 
in-patient and out-patient basis for a severe bipolar 
disorder.  Clinical medical evaluation forms apparently 
utilized by the SSA show that the veteran was treated for his 
bipolar disorder, but fail to include any mention of his 
service-connected low back disability.  In fact, an inpatient 
treatment record dated in February 1996 shows that pursuant 
to a routine physical examination, there were no acute 
physical problems identified at that time that required 
attention.  A "Psycho-Social Assessment" form dated in 
January 1996 fails to disclose any physical disabilities.  An 
SSA form received from the Bureau of Disability Determination 
Services received in May 1996 only contains discussions of 
the veteran's psychiatric disabilities.  However, the form 
also contains a notation in the section reserved for comments 
regarding the veteran's physical disabilities and status 
thereof, that such examination was conducted by the VA.  

A full VA rating examination was conducted in March 1996.  
The report of that examination shows that the veteran had 
recently been employed as a security guard, but that he had 
stopped working due to poor performance caused by his severe 
chronic depression and other psychiatric problems.  The 
veteran indicated that he had injured his low back in 
service, and that his primary difficulties involved stiffness 
which improved over the course of a day.  He was also noted 
to experience cervical spine problems including muscle 
tension and related headaches.  On examination of the lumbar 
spine, the veteran was not shown to have any spinous process 
tenderness.  He did have paraspinal tenderness starting at 
the superior aspect of the lumbar spine, and worsening down 
at the paraspinal muscle insertion onto the sacrum.  The 
veteran was able to forward flex to touch his toes, and was 
able to extend fully as well.  The veteran indicated that he 
experienced some discomfort on full flexion and extension.  
He had lateral flexion to 30 degrees, bilaterally.  Right 
lateral bending caused some tenderness and pain in the 
paraspinal muscles on the left side.  Muscle strength was 
5/5.  He appeared to be neurologically intact, and X-rays of 
the lumbar spine were normal except for the presence of 
Schmorl's nodes at multiple levels.  The examiner concluded 
with a relevant diagnosis of mild chronic low back pain of 
musculoligamentous origin.  The veteran's impaired ability to 
maintain gainful employment was specifically attributed to 
his diagnosed bipolar affective disorder.  

VA clinical treatment records dating from November 1996 
through July 1997 show that in December 1996, the veteran was 
seen for complains of muscle spasm in his back.  No clinical 
findings were noted at that time.  He was seen in May and 
June 1997 for complaints of chronic low back pain.  His 
treating physician prescribed Ibuprofen.  The only pertinent 
clinical finding was that of positive pain to palpation in 
the left lumbosacral area.  The remaining treatment records 
disclose that the veteran was seen frequently primarily for 
his psychiatric and related problems, but they fail to 
contain any further mention of his low back disability.  

The veteran underwent an additional VA rating examination in 
July 1998.  The report of that examination shows that the 
veteran complained of experiencing daily low back pain which 
was aggravated by prolonged standing, sitting, or cold 
weather.  The veteran reported that he had to sleep on a firm 
mattress or his back would keep him awake at night.  The 
veteran also reported experiencing flare-ups, but did not 
indicate what precipitated the alleged flare-ups.  The 
veteran further indicated that he did not require the use of 
assistive devices such as a back brace or cane for his back 
pain.  The veteran stated that he had not undergone any back 
surgery, but that his back pain bothered him while sitting 
for prolonged periods during school.  However, he also 
reported that it did not cause him to miss significant 
amounts of class time.  On examination, the veteran was found 
to have some tenderness over the L5-S1 vertebral bodies.  The 
veteran was shown to experience pain at 40 degrees of flexion 
and at 15 degrees of extension in addition to 15 degrees of 
left and right lateral flexion.  With pain, the veteran had 
90 degrees of forward flexion, 30 degrees of extension, and 
30 degrees of lateral bending.  There was no evidence of 
muscle spasm.  The veteran was noted to have full muscle 
strength, and his lower extremities were neurologically 
intact.  X-rays of the lumbosacral spine did not reveal any 
evidence of significant degenerative joint disease, change of 
vertebral body heights, or vertebral body disc space 
narrowing.  The examiner concluded with a diagnosis of back 
strain.  He went on to comment that the veteran had slowly 
progressive low back pain that was consistent with the injury 
he had sustained in service, and that he experienced some 
subjective interval increases in discomfort.  However, the 
examiner pointed out that the clinical examination and X-rays 
were normal.  The examiner further offered that the veteran 
was unemployed and attending classes, but stated that his low 
back strain did not appear to have significantly impacted on 
his ability to attend class.  He indicated that there was no 
evidence of increased disability from weakened motion, 
incoordination, or fatigue, and there was no evidence of 
paraspinous muscle spasm.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in March 2000.  He testified that he 
experienced severe pain some three times daily which 
restricted his daily activities.  The veteran indicated that 
he avoided bending as much as possible, and that he was 
unable to stand or sit for prolonged periods.  He stated that 
his prescribed medication only provided minimal relief.  He 
testified that he received frequent treatment in service, but 
that following his discharge from service, he did not seek 
treatment until approximately one and a half to two years 
afterwards.  He stated that prior to 1996, he sought 
treatment some 24 times in both San Diego and Michigan, and 
that he received treatment in Illinois where he currently 
lived.  The veteran testified that since service-connection 
for his low back disability had been established, he had 
received treatment approximately once every three months.  
According to the veteran, on a scale of 1 to 10, the severity 
of his low back pain varied from a six to nine.  He indicated 
that his back would be very stiff in the morning, but that it 
would loosen as his day progressed.  In addition, he stated 
that he experienced spasm throughout the day.  The veteran 
testified that he received treatment at the local VA Medical 
Center (VAMC), but that while physical therapy had been 
recommended, he found such treatment impracticable.  The 
veteran indicated that he was unable to maintain a job due to 
his low back disability, and that he was unable to drive for 
extended periods.  He indicated that he had not worked since 
1996.  The veteran also testified that he received SSA 
benefits since 1996 due, in part, to his back disability.  He 
stated that he had earned a Bachelor of Sciences Degree, but 
that he had not yet received any responses to his job 
applications.  The veteran indicated that he had worked in a 
number of capacities ranging from financial planning to hotel 
management.  During the veteran's hearing, it was pointed out 
that the SSA Bureau of Disability Determinations form showed 
a diagnosis of major depressive disorder with psychotic 
features, borderline personality and suicidal ideation, but 
that no mention was made of any back problem.  As noted 
above, the veteran failed to submit any other SSA records in 
support of his hearing testimony as he had indicated he 
would. 

Lumbosacral strain is evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  Under that 
diagnostic code, a 10 percent evaluation is assigned for 
characteristic pain on motion.  A 20 percent evaluation is 
assigned where there is muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5295, is warranted 
upon a showing of severe symptomatology with a listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Id.  

Limitation of motion of the lumbar spine is evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).  Under that diagnostic code, a 10 percent evaluation 
is contemplated for slight limitation of motion, and a 20 
percent evaluation is assigned upon a showing of moderate 
limitation of motion.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5292, is assigned 
where there is severe limitation of motion.  Id.  

The Board has evaluated the foregoing, and concludes that the 
initially assigned 10 percent evaluation for the veteran's 
low back strain is appropriate, and that the preponderance of 
the evidence is against assignment of a higher evaluation 
under any diagnostic code.  As noted, the veteran testified 
that his low back disability was responsible for his 
difficulties in obtaining or retaining gainful employment, 
and that he has been effectively precluded from engaging in 
many activities as a result of such disability.  However, the 
objective medical evidence, consisting of private and VA 
clinical treatment records and examination reports directly 
contraindicates the veteran's assertions.  

The medical evidence shows that the veteran's primary 
difficulties involve his severe psychiatric disabilities, and 
both his treating and examining physicians have expressly 
stated that his inability to retain employment has been the 
result of such disabilities.  His low back disability has not 
been mentioned in the context of whether or not the veteran 
is able to obtain or retain employment.  In fact, contrary to 
the veteran's own assertions, the VA clinical treatment 
records the veteran referred to in his hearing testimony only 
mention his lumbosacral strain on three occasions, and do not 
contain any significant clinical findings with respect to his 
low back.  Rather, the VA clinical treatment records, like 
the private treatment records, primarily address the 
veteran's psychiatric disorders.  The VA rating examiners who 
conducted both rating examinations of March 1996 and of July 
1998 concluded that the veteran's only low back 
symptomatology and disability involved mild chronic low back 
pain.  The veteran was only shown to have slight limitation 
of motion due to pain, at most.  He was not shown to have any 
physical deformities or disease processes on clinical or X-
ray examination.  

Further, with respect to the veteran's contention that he was 
awarded SSA benefits due to his low back disability, the 
Board observes that the Bureau of Disability Determinations 
form listed his psychiatric disability as his primary cause 
of functional impairment.  The findings contained in the 
March 1996 VA rating examination were referenced, but those 
findings only ultimately showed that the veteran experienced 
mild low back pain, and that he did not incur any functional 
impairment therefrom.  Accordingly, the Board finds that even 
taking the effects of functional limitation due to pain into 
consideration, the veteran's overall disability picture is 
not shown to be of such severity as to warrant an initial 
disability rating in excess of 10 percent.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  In short, the objective 
medical evidence fails to disclose the presence of an overall 
disability picture to the degree of severity that the veteran 
has alleged.  Therefore, his appeal is denied.  

The Board's decision to deny the veteran's appeal for an 
increased initial rating on a schedular basis does not 
preclude consideration of his claim on an extraschedular 
basis.  The potential application of Title 38 of the Code of 
Federal Regulations (2000), in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), have also been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent (or any) periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
recognizes that the veteran is currently unemployed, and that 
he was treated as an inpatient at various private hospitals.  
However, as noted, such unemployment and inpatient treatment 
was expressly noted to have been the result of his 
psychiatric problems.  His service-connected low back 
disability was not mentioned in those records.  

Further, the Board finds no evidence of an unusual or 
exceptional disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher disability 
ratings for the veteran's lumbosacral strain on a schedular 
basis.  However, his objectively demonstrated symptomatology 
has not found to be of such severity as to warrant assignment 
of an initial evaluation in excess of the initially assigned 
10 percent rating on a schedular basis.  Likewise, referral 
for consideration of an extraschedular rating is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

The initially assigned 10 percent evaluation for the 
veteran's lumbosacral strain is appropriate, and entitlement 
to an evaluation in excess of 10 percent for that disability 
is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

